Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 1

TO SPONSOR SUPPORT AGREEMENT

This AMENDMENT NO. 1 TO SPONSOR SUPPORT AGREEMENT, dated as of January 7, 2019
(this “Amendment”), is made by and among Haymaker Sponsor, LLC, a Delaware
limited liability company (together with its successors, the “Sponsor”),
Haymaker Acquisition Corp., a Delaware corporation (“HYAC”), OneSpaWorld
Holdings Limited, an international business company incorporated under the laws
of the Commonwealth of The Bahamas (“Dory Parent”), and Steiner Leisure Limited,
an international business company incorporated under the laws of the
Commonwealth of The Bahamas (“Steiner Leisure”). Sponsor, HYAC, Dory Parent and
Steiner Leisure shall be referred to herein from time to time collectively as
the “Parties”. Capitalized terms used but not otherwise defined herein shall
have the meanings ascribed to such terms in the Agreement (as defined below).

RECITALS

WHEREAS, the Parties have entered into that certain Sponsor Support Agreement,
dated as of November 1, 2018 (as the same may be amended, restated, or otherwise
modified from time to time in accordance with its terms, the “Agreement”);

WHEREAS, pursuant to Section 11 of the Agreement, the Agreement may be amended
or modified only by a written agreement executed and delivered by the duly
authorized offiers of the Parties; and

WHEREAS, each of the Parties has agreed to amend the Agreement to modify certain
provisions thereof, as set forth herein.

NOW, THEREFORE, in consideration of the premises contained herein and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

1. Amendment to Introductory Paragraph of the Agreement. The penultimate
sentence of the first paragraph of the Agreement is hereby amended by deleting
such sentence in its entirety and replacing it with the following:

“Sponsor, HYAC, Dory Parent and Steiner Leisure shall be referred to herein from
time to time collectively as the “Parties”.”

2. Amendment to Section 2 of the Agreement. Section 2 of the Agreement is hereby
amended by (a) deleting the number “3,250,000” and replacing it with
“3,650,000”, (b) deleting the number “5,006,581” and replacing it with
“4,707,734”, (c) deleting the number “6,250,000” and replacing it with
“6,650,000” and (d) deleting the number “2,000,000” and replacing it with
“1,600,000”.

 

1



--------------------------------------------------------------------------------

3. Reference to and Effect in the Agreement; Construction.

(a) Upon the effectiveness of this Amendment, each reference in the Agreement to
“this Agreement,” “hereunder,” “hereof” or words of like import referring to the
Agreement and each reference to the Agreement in any other agreement, document
or other instrument shall, in each case, mean and be a reference to the
Agreement as amended hereby. Subject to the foregoing, the provisions of
Section 10.6 (Construction; Interpretation) of the Business Combination
Agreement shall apply mutatis mutandis to this Amendment.

(b) Except as specifically amended herein, the Agreement shall continue to be in
full force and effect and is hereby in all respects ratified and confirmed, and
the execution, delivery and effectiveness of this Amendment shall not operate as
a waiver of any right, power or remedy of any party under the Agreement. For the
avoidance of doubt, each reference in the Agreement, as amended hereby, to “the
date hereof”, the “date of this Agreement” and derivations thereof and other
similar phrases shall continue to refer to November 1, 2018.

4. Miscellaneous. Sections 5, 6, 7, 10 and 13 of the Agreement shall apply
mutatis mutandis to this Amendment.

Signature Page Follows

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first above written.

 

HAYMAKER SPONSOR, LLC By:  

/s/ Steven J. Heyer

  Name: Steven J. Heyer   Title: Chairman & CEO HAYMAKER ACQUISITION CORP. By:  

/s/ Steven J. Heyer

  Name: Steven J. Heyer   Title: Chairman & CEO ONESPAWORLD HOLDINGS LIMITED By:
 

/s/ Stephen Lazarus

  Name: Stephen Lazarus   Title: COO and CFO STEINER LEISURE LIMITED By:  

/s/ Robert C. Boehm

  Name: Robert C. Boehm   Title: EVP, General Counsel and Secretary

[Signature Page to Amendment No. 1 to Sponsor Support Agreement]